Title: Franklin’s Purported Answer to a Nobleman’s Question on the American Disputes, [1775]
From: Franklin, Benjamin
To: 


This document, of unknown provenance and in an unknown hand, is among the papers of L. C. Henley-Smith. The only evidence of its authenticity is internal, but that evidence is strong. The format shows a verbal playfulness at which Franklin was adept, and the points attributed to him were ones that he repeatedly raised during his negotiations in London. We are strongly inclined, therefore, to believe that he composed this recipe for peace.
 
[1775]
Doctor Franklin, being in England in the Year 1775 was asked by a Nobleman, what would satisfy the Americans? Answered, That it might easily be comprised in a few Re’s
Which he immediately wrote on a piece of Paper Thus,


Re
{
  call your Forces,store Castle William, pair the Damage done to Boston, peal your unconstitutional Acts, nounce your pretentions to Tax us, fund the duties you have extorted; after this quire, and ceive payment for the destroyed Tea, with the voluntary grants of the Colonies, And then joice in a happy conciliation.


 
Notation: Doctor Franklin’s answer to a Noblemans Question on the American disputes with the British Parliament 1775
